Citation Nr: 0903692	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-36 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from July 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of the proceeding is of record.


REMAND

The Board has determined that further development action is 
required before the Board decides this appeal.  

The file contains a report of a VA psychiatric examination in 
April 2007 in which the examiner diagnosed adjustment 
disorder with depressed mood.  The examiner did not render an 
opinion as to whether the veteran's adjustment disorder is 
etiologically related to his active service.  Instead, he 
stated that he did not have access to the claims file and was 
accordingly unable to address the compensation and pension 
questions with any degree of accuracy.  The examination 
report is accordingly inadequate for purposes of adjudicating 
the claim.

After the RO's last adjudication of the claim, the veteran 
submitted a letter from his primary care provider at Palmetto 
Primary Care Physicians.  The letter was written by a Doctor 
of Osteopathy (DO) and asserts the veteran had been treated 
intermittently for depression, and states it is as likely as 
not the current depression is a result of military service.  
While this letter is medical evidence supporting the claim, 
there is no indication that the opinion was rendered 
following a review of all pertinent records, to include 
service medical records.  Therefore, the Board has also found 
this letter to be insufficient to substantiate the veteran's 
claim.  

In light of these circumstances, the Board has determined 
that the veteran should be afforded an additional VA 
examination to verify his current diagnosis and to determine 
the etiology thereof.  See 38 C.F.R. § 3.159(c)(4) (2008).

In addition, while this case is in remand status, appropriate 
development should be undertaken to obtain any additional 
pertinent medical records, to include records from Palmetto 
Primary Care Physicians.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development any outstanding 
medical records pertaining to post-
service treatment or evaluation of the 
veteran's psychiatric disorder, to 
include relevant records from Palmetto 
Primary Care Physicians.

2.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present, 
acquired psychiatric disorders.  The 
claims folder must be made available to 
and reviewed by the examiner.  

The examination report should include a 
discussion of the veteran's documented 
psychiatric history and should also 
address the veteran's subjective account 
of his symptoms.  

With respect to each acquired psychiatric 
disorder found to be present, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during the veteran's active service or is 
otherwise etiologically related to 
service.  The examiner should provide the 
rationale for all opinions provided.  

3.  To help avoid future remand, the RO 
or the AMC must ensure the required 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should furnish to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




